


Exhibit 10.1    


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.


May 30, 2014    


Mr. Paul Monte
Vice President
Globalstar, Inc.
300 Holiday Square Blvd.
Covington, Louisiana 70433


Ref:
Contract Number GINC-C-08-0390 (“Contract”) between Globalstar, Inc.
(“Globalstar”) and Hughes Network Systems, LLC (“Hughes”), as amended

Letter between Globalstar and Hughes covering equity payments, dated May 30,
2014


Dear Paul:


This letter memorializes the Parties’ understandings in respect of certain
changes to the scope of work for the Radio Access Network (“RAN”) and User
Terminal Subsystem (“UTS”) being supplied to Globalstar by Hughes under the
Contract.


In the interest of allowing Hughes to commence the work while the parties make
certain conforming revisions to the Contract Exhibits, such updated exhibits to
be added as part of a formal contract amendment, and in consideration of the
mutual promises and covenants contained in this letter (“Letter Agreement”),
Globalstar and Hughes (each a “Party” and collectively, the “Parties”) agree as
follows:


1)     Scope of Work and Price


Hughes shall perform the work necessary to support the implementation of the
design modifications and delivery of additional equipment listed in Table 1
below. The total Firm Fixed-Price for such work shall be US$3,779,623 (the
“Price”).


Table 1. Scope of Work and Price




--------------------------------------------------------------------------------

Mr. Paul Monte
May 30, 2014
Page 2



Item No.
Description
Price (USD)
1
Design modification in the RAN [*]
NSP
2
Build and deliver twenty (20) additional Evaluation Platforms (“EVP”) units. The
new EVP units shall include the three (3) d.c. power supplies modification for
connection of external antennae.
NSP
3
EVP design modification adding three (3) d.c. power supplies and connections for
connection of external antennae
NSP
4
RTDM design modification for inclusion of twenty (20) additional features
NSP
5
RAN design modification for Flexible Beam Boundary
NSP
6
RAN design modification for Call Performance Data
NSP
 
Firm Fixed-Price
3,779,623

Note: NSP means Not Specifically Priced.


2)     Payment Schedule


Globalstar shall pay the Price of US$3,779,623 to Hughes in accordance with the
following payment schedule:
Table 2. Payment Schedule
Payment No.
Payment Event
Amount (US$)
Invoice Date
1
Effective Date
1,511,849
(40% of the Price)
Effective Date
2
Completion of the Design Review (est. Effective Date + 3 months)
1,133,887
(30% of the Price)
Upon completion of Design Review
3
Completion of Packet FAT (ref. Ex. C Payment Milestone 15a) [*]
377,962
(10% of the Price)
Upon completion of Packet FAT
4
Completion of IMS FAT (ref. Ex. C Payment Milestone 15b) [*]
377,962
(10% of the Price)
Upon completion of IMS FAT
5
Completion of RAN 3 in service date (ref. Ex. C Payment Milestone 17) [*]
377,963
(10% of the Price)
Upon completion of RAN 3 in service date
 
Total
3,779,623
 



Hughes shall be entitled to submit an invoice to Globalstar on the Invoice Date
corresponding to the Payment Event referenced in Table 2. Payment No. 1 shall be
paid in accordance with the letter covering equity payments between Globalstar
and Hughes, dated May 30, 2014, except that in the event of a termination of
such letter, Payment No. 1 will be paid within 5 business days of the
termination of such letter. For Payment Nos. 2-5, Globalstar shall pay any such
invoices within 30 days of the date of receipt of the invoice. Payment shall be
made by wire transfer to the bank account listed in Article 7.C of the Contract.


3)    Delivery Schedule





--------------------------------------------------------------------------------

Mr. Paul Monte
May 30, 2014
Page 3



Globalstar and Contractor agree that the new features for the RAN and UTS shall
be delivered in accordance with the following delivery schedule:


Table 3. Delivery Schedule
Item No.
Description
Delivery Date
1
Design modification in the RAN [*]
[*]
2
Build and deliver twenty (20) additional Evaluation Platforms (“EVP”) units. The
new EVP units shall include the three (3) d.c. power supplies modification for
connection of the external antenna
[*]
3
EVP design modification adding three (3) d.c. power supplies and connections for
connection of external antenna
[*]
4
RTDM design modification for inclusion of twenty (20) additional features
[*]
5
RAN design modification for Flexible Beam Boundary
[*]
6
RAN design modification for Call Performance Data
[*]



Until such time as Exhibits A, B1, B2 and B3 have been formally updated pursuant
to Section 4 of this Letter Agreement, Hughes will work in a diligent manner
toward the completion of the work by the corresponding delivery date set forth
in Table 3.


4)    Resultant Contract Amendment


The parties shall endeavor to execute an amendment to the Contract to
incorporate the scope of work, Price, payment schedule and delivery schedule
described in this Letter Agreement, including revisions to relevant Exhibits,
within thirty (30) days of the Effective Date of this Letter Agreement.


6)    Effectiveness


The effective date of this Letter Agreement (the “Effective Date”) shall be the
date this Letter Agreement is signed by Globalstar.


7)    Terms and Conditions


This Letter Agreement shall be interpreted, construed and governed, in all
respects, according to the Contract.


8)    General


Except as amended herein, all terms and conditions of the Contract shall remain
in full force and effect. In the event of a discrepancy between the terms and
conditions contained in this Letter Agreement, as amended, and those contained
in the Contract, the terms and conditions contained in this Letter Agreement
shall prevail. The terms of this Letter Agreement may be modified only by an
agreement in writing signed by the parties. This Letter Agreement may be signed
in counterparts and each original counterpart shall be deemed binding on each
Party collectively and individually. This Letter Agreement shall be governed by
and interpreted according to the laws of the State of New York.





--------------------------------------------------------------------------------

Mr. Paul Monte
May 30, 2014
Page 4



We would appreciate Globalstar acknowledging its agreement with the terms of
this Letter Agreement by having a duly authorized representative sign in the
signature block below.


Sincerely,


/s/ Sean P. Fleming


Sean P. Fleming
Vice President and Associate General Counsel






AGREED AND ACCEPTED BY:


GLOBALSTAR, INC.            




Signature /s/ David Milla


Name David Milla
                
Title Director - Contracts


Date June 6, 2014

